           Case 2:20-cr-20030-JAR Document 13 Filed 06/16/20 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS
                             (KANSAS CITY DOCKET)

UNITED STATES OF AMERICA,               )
                                        )
                    Plaintiff,          )
                                        )
      v.                                ) CASE NO.
                                        )          20-20030-JAR-TJJ
DAVID W. KELLNER,                       )
                                        )
                    Defendant.          )

                                     INDICTMENT

      The Grand Jury charges that:

                                      COUNT 1

      On or about May 1, 2020, in the District of Kansas, the defendant,

                                 DAVID W. KELLNER,

knowing he had previously been convicted of crimes punishable by imprisonment for a

term exceeding one year, that is: in 2007, case number 06CA-CR00619-01, of Burglary

in the 2nd Degree, in the Circuit Court of Cass County, Missouri; in 2008, case number

4:07CR0212-01-ODS, of Possession of Stolen Firearms, in the United States District

Court for the Western District of Missouri; and, in 2015, case number 1416-CR01885-01,

of Property Damage in the 1st Degree, in the Circuit Court of Jackson County, Missouri;

knowingly and unlawfully possessed in and affecting interstate and foreign commerce, a

firearm, that is, a 7.62x39mm Century Arms rifle, Model RAS47, serial number

RAS47104591, and ammunition, in violation of Title 18, United States Code, Sections

922(g)(1), and 924(a)(2).
            Case 2:20-cr-20030-JAR Document 13 Filed 06/16/20 Page 2 of 4




                               FORFEITURE ALLEGATION

       1. The allegations contained in Count 1 of the Indictment are hereby realleged

and incorporated by reference for the purpose of alleging forfeiture, pursuant to Title 18,

United States Code, Section 924(d) and Title 28, United States Code, Section 2461(c).

                     FORFEITURE NOTICE - FIREARM VIOLATION

       2. Upon conviction of the offenses identified in Count 1, the defendant,

                                  DAVID W. KELLNER,

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 924(d)

and Title 28, United States Code, Section 2461(c), any firearms and ammunition involved

the commission of the offenses, including, but not limited to: a 7.62x39mm Century Arms

rifle, Model RAS47, serial number RAS47104591, and ammunition, seized by law

enforcement, in the District of Kansas, on May 1, 2020.

       All pursuant to Title 18, United States Code, Section 924(d) and Title 28, United

States Code, Section 2461(c).

       3.      If any of the property described above, as a result of any act or omission

of the defendant:

       a. cannot be located upon the exercise of due diligence;

       b. has been transferred or sold to, or deposited with, a third party;

       c. has been placed beyond the jurisdiction of the court;

       d. has been substantially diminished in value; or

       e. has been commingled with other property which cannot be divided without
       difficulty,

the United States of America shall be entitled to forfeiture of substitute property pursuant

to Title 21, United States Code, Section 853(p).
         Case 2:20-cr-20030-JAR Document 13 Filed 06/16/20 Page 3 of 4




                                                A TRUE BILL.




DATED: June 16, 2020                             s/ Foreperson
                                                FOREPERSON OF THE GRAND JURY




 s/ Terra D. Morehead #12759
STEPHEN R. MCALLISTER, Ks. S. Ct. No. 15845
United States Attorney
District of Kansas
500 State Ave., Suite 360
Kansas City, KS 66101
(913) 551-6730
(913) 551-6541 (fax)
Stephen.McAllister@usdoj.gov

(It is requested that trial of the above captioned case be held in Kansas City, Kansas.)




                                            3
          Case 2:20-cr-20030-JAR Document 13 Filed 06/16/20 Page 4 of 4




PENALTIES:

Count 1: Felon in Possession of Firearm and Ammunition - 18 U.S.C. § § 922(g)(1) &
      924(a)(2)

      #      NMT 10 years Imprisonment;
      #      NMT $250,000.00 Fine;
      #      NMT 3 years S.R.;
      #      $100 Special Assessment; and
      #      Forfeiture Allegation.

      In the event of three prior convictions constituting a crime of violence or a drug
             trafficking offense:

      #      NLT 15 years and NMT Life Imprisonment;
      #      NMT $250,000.00 Fine;
      #      NMT 3 years S.R.;
      #      $100 Special Assessment; and,
      #      Forfeiture Allegation.




                                            4
